In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________

                     No. 02-20-00060-CV
                ___________________________

              2RJP VENTURES, LLC, Appellant

                               V.

ANNE DROPP AND AMY SLABAUGH AS SOLE SURVIVING HEIRS AND
 WRONGFUL DEATH BENEFICIARIES OF LYLE POWELL, Appellees


            On Appeal from the 462nd District Court
                    Denton County, Texas
                 Trial Court No. 18-5864-158


          Before Sudderth, C.J.; Womack and Wallach, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “Agreed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: October 29, 2020




                                           2